DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 20 and 107-116 have been considered but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 109, 112, and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims109, 112 and 115 recites the limitation " wherein the target angle calculating sensors include a Global Positioning system (GPS), an accelerometer, a gyroscope, and a gimbal." However a gimble is not a sensor, but a pivotable support.  It is unclear what the applicant is try to claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 20, 107-109, 111-112, 114 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betro (US 9,752,840) in view of Dietel (US 2012/0151814) 
Regarding claims 1, 20, 108, 111, 114 , Betro discloses A system for firearm analytics (Col. 5, lines 24-48) comprising: a plurality of sensors configured to be attached to the firearm to gather operational information of the firearm and surrounding environment (Col. 15, lines 10-23: The components 32 include, but are not limited to, an LPWAN transceiver 38, a Bluetooth and/or Bluetooth Low Energy (BLE) wireless transceiver 40, a Micro-Controller Unit (MCU) 42, a Global Positioning System (GPS) receiver 44, a Proximity Sensor 46, a gyroscope 48, an accelerometer 50, a Radio Frequency Identification (RFID) Reader 52, Charge-Coupled Devices (CCD) camera sensor 54, a Micro USB battery charging module 56, and Li-Ion battery 58. The subject AIM sensor 14 is envisioned to be comparable with different LPWAN RF transceivers, such as, for example, LoRa™ or LoRa™WAN, Haystack, NB-IoT, LTE-MIC, NB-Fi, RPMA, etc.”);
a communication module 16/18, configured to transmit and receive the operational information of the firearm (Fig. 6; “the information is transmitted from the AIM sensor 14 through the low radio frequency RF gateway 16, Bluetooth edge device (iPhone, Android, tablet, etc.) 26, and/or a cellular-based network 18”); 
a processor (MCU 42) communicatively coupled to the communication module and the plurality of sensors to control the plurality of sensors ; 
and an information disseminating device communicatively coupled to the processor and configured to determine and provide an analytics information to a user of the firearm based on the operational information of the firearm and the surrounding environment (“transmitting information indicating the unique identification, the real-time location, and the directionality of the firearm of interest directly to the LPWAN Radio Frequency (RF) gateway, the cellular-based network, and to said at least a server hosting said data repository and supported by an end user application accessible via an internet connected personal computer and at least one mobile device, and displaying at least one alert and at least one notification indicating the real-time location of the firearm of interest, the precise location of a firearm of interest when un-holstered or discharged, the directionality of a firearm of interest, and a breadcrumb trail of said firearm of interest location.”)
and a communication port 80 configured for attaching an audio or visual accessory (applicant should note that USB port is capable of attaching an audio or visual accessory (“the USB port 80 is configured to program, charge/power of the module 14, and download the digital video/audio data and weapon's intelligence data to a personal computing facility or mobile device(s), or external storage location 36. The USB 80 is externally accessible via the body enclosure 30 for programming, charging and data collection/transfer”).
Betro does not discloses wherein the sensors include at least one DNA sensor.  
Dietel teaches an analaogus device with at least one DNA sensor (Par. 0037: “a device for detecting DNA comprising, for example, an electronics unit (with hard-wired logic and/or software control) arranged in the firearm module 44 and a DNA sensor arranged and/or accessible at the outer surface of the firearm module 44”)
It would have been obvious to one having ordinary skill in the art to have modified Betro such that there was DNA sensor, to obtain the desired result of providing disabling a firearm upon detection of DNA not associated with a person authorized for use of the firearm. 
Regarding claims  3, 109, 112 and 115, Betro discloses wherein the plurality of sensors include target angle calculating sensors wherein the target angle calculating sensors include a Global Positioning system (GPS), an accelerometer, a gyroscope, and a gimbal (Col. 15, lines 10-23).
Regarding claim 107, applicant should note that  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Betro clearly discloses a firearm of interest 12 is provided with the IoT sensor module 14 and is designed with a capability to record video data, capture audio data, and collect actionable intelligence data to communicate via an IoT wireless network.  The device is also multiple interfaces which can be reasonably and broadly construed as user activated. 

Claim 5, 110, 113, and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Betro and Dietel, as applied to claims 1 above, and further in view of  in view of Blum et al (US 2016/0190859).   
Regarding claims 5, 110, 113, and 116, the combination of Betro and Dietel does not teach a smoke sensor. 
Blum teaches that it is known in the art of firearm telemetry devices to have a smoke sensor (Par. 0068: “the electronic device 200 may be attachable to clothing, an accessory worn by the user (e.g., eyewear or headgear), or an article or device carried by the user (e.g., a firearm or a flashlight… he electronic device 200 may be virtually any miniaturized electronic device, for example and without limitation a camera, image capture device, IR camera, still camera, video camera, image sensor, repeater, resonator, sensor, sound amplifier, directional microphone, eyewear supporting an electronic component, spectrometer, directional microphone, microphone, camera system, infrared vision system, night vision aid, night light, illumination system, sensor, pedometer, wireless cell phone, mobile phone, wireless communication system, projector, laser, holographic device, holographic system, display, radio, GPS, data storage, memory storage, power source, speaker, fall detector, alertness monitor, geo-location, pulse detection, gaming, eye tracking, pupil monitoring, alarm, CO sensor, CO detector, CO2 sensor, CO2 detector, air particulate sensor, air particulate meter, UV sensor, UV meter, IR sensor IR meter, thermal sensor, thermal meter, poor air sensor, poor air monitor, bad breath sensor, bad breath monitor, alcohol sensor, alcohol monitor, motion sensor, motion monitor, thermometer, smoke sensor).
	It would have been obvious to one having ordinary skill in the art to have modified the combination of Betro and Dietel such that there was a smoke sensor, in view of Blum, to obtain the desired result of providing smoke information around the telemetry sensor system which is capable of indicating a shot fired.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641